NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted January 20, 2012*
                                  Decided January 20, 2012

                                           Before

                              MICHAEL S. KANNE, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 11‐1872

DAVID SHERROD,                                      Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 11 C 1408
PETER J. BIRNBAUM, et al.,
     Defendants‐Appellees.                          Blanche M. Manning,
                                                    Judge.

                                         O R D E R

       David Sherrod appeals from the district court’s dismissal of his civil‐rights lawsuit
against six judges of the Illinois Court of Claims, who, he contends, violated his due‐process
rights when they dismissed his action against the State of Illinois. Because we agree with the




       *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐1872                                                                                Page 2

district court that the judges are entitled to absolute judicial immunity, we affirm the judgment.

       The lead‐up to this case began in 1995 when Sherrod received inadequate medical
care while incarcerated at Big Muddy Correctional Center. After various doctors and nurses
at Big Muddy failed to diagnose and treat his appendicitis properly, he sued them in federal
court under 42 U.S.C. § 1983 and Illinois law for violating his Eighth Amendment rights and
committing medical malpractice. Following a jury trial, Sherrod won a judgment of $400,000
against one of the doctors. Through his attorney he demanded payment on the judgment
from the State of Illinois, which, he argued, had a duty under state law to indemnify the
doctor because she was a state employee. The state rebuffed his request, maintaining that
the doctor was not employed by Illinois; rather, the state replied, she worked for a private
organization that contracted with the state to provide medical services at the prison. 

       Sherrod then sued the state in the Illinois Court of Claims, seeking a declaratory
judgment that the state was required to pay the judgment against the doctor. The state
responded that Sherrod first needed to exhaust other avenues of recovery, including
pursuing the judgment‐debtor herself, before suing the state. See 705 ILCS 505/25. The Court
of Claims agreed with the state and dismissed the case. 

        Believing the Court of Claims’ decision requiring exhaustion to be in error, Sherrod
sued the judges of that court for compensatory and punitive damages in federal court.  He
alleges that the judges violated his federal due‐process rights by deliberately disregarding
state law in order to rule against him. Screening the complaint, see 28 U.S.C. § 1915(e)(2)(B),
the district court concluded that Court of Claims judges are absolutely immune for “acts
taken in their judicial capacities” and dismissed the action with prejudice for failure to state
a claim.

        On appeal Sherrod disputes the district court’s resolution of the immunity issue. He
argues that the procedures of the Court of Claims do not carry sufficient procedural
safeguards to eliminate the need for damages actions under § 1983. Because we are
reviewing a dismissal for failure to state a claim, we have recited the facts as Sherrod has
stated them in his complaint. Parish v. City of Elkhart, 614 F.3d 677, 678 n.1 (7th Cir. 2010).  

        Before we can address the merits of this appeal, we must determine whether our
jurisdiction is foreclosed by the Rooker‐Feldman doctrine. See D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923). We raise this issue sua
sponte because it determines our subject‐matter jurisdiction. Crawford v. Countrywide Home
Loans, Inc., 647 F.3d 642, 646 (7th Cir. 2011); Carter v. AMC, LLC, 645 F.3d 840, 842 (7th Cir.
2011). The Rooker‐Feldman doctrine bars state‐court losers from filing suit in federal district
court to complain of injuries caused by the judgment of a state court and to ask the federal
No. 11‐1872                                                                                   Page 3

court to overturn that judgment. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
284 (2005); Kelley v. Med‐1 Solutions, LLC, 548 F.3d 600, 603 (7th Cir. 2008). The U.S. Supreme
Court is the only federal court with the power to reverse or modify civil judgments of state
courts; the lower federal courts lack appellate jurisdiction over state courts. See 28 U.S.C.
§§ 1257(a), 1291, 1331; Exxon Mobil Corp., 544 U.S. at 283–84; Bergquist v. Mann Bracken, LLP,
592 F.3d 816, 818 (7th Cir. 2010).

         But Rooker‐Feldman occupies a “narrow ground.” Exxon Mobil Corp., 544 U.S. at 284.
Among other limitations, the doctrine applies only to the judgment of state judicial
tribunals. Verizon Md. v. Pub. Serv. Comm’n, 535 U.S. 635, 644 n.3 (2002). It does not, for
example, prohibit district‐court review of adjudications rendered by state administrative
agencies. Id.; Gilbert v. Ill. State Bd. of Educ., 591 F.3d 896, 900 (7th Cir. 2010); Hemmer v. Ind.
State Bd. of Animal Health, 532 F.3d 610, 614 (7th Cir. 2008); Nat’l R.R. Passenger Corp. v. Pa.
Pub. Util. Comm’n, 342 F.3d 242, 257 (3d Cir. 2003). And despite its name, the Court of
Claims is not actually a “court” within Illinois’s judicial branch as defined by article VI of
the Illinois Constitution. People v. Philip Morris, Inc., 759 N.E.2d 906, 912 (Ill. 2001); Reichert v.
Court of Claims, 907 N.E.2d 930, 933 (Ill. App. Ct. 2009). Created by the Illinois General
Assembly as part of a limited waiver of the state’s sovereign immunity, it is a “fact‐finding
body,” Rosetti Contracting Co. v. Court of Claims, 485 N.E.2d 332, 334 (Ill. 1985), located in the
legislative branch. Philip Morris, Inc., 759 N.E.2d at 912. “It is in essence the legislature—the
body called upon to fund any awards—that is deciding through the Court of Claims the
merits of the claims before it.” Id. (citation omitted). Thus, because a judicial disposition did
not cause Sherrod’s injury, Rooker‐Feldman is inapplicable, and our jurisdiction is secure.

        Though the judges of the Court of Claims are not members of the judicial branch,
that does not resolve the question whether their function nonetheless absolutely immunizes
them from suit for dismissing Sherrod’s complaint. See Heyde v. Pittenger, 633 F.3d 512, 517
(7th Cir. 2011). Judicial immunity extends to non‐judicial decision‐makers, such as
administrative law judges and hearing officers in executive agencies, who function like
traditional judges even though they fall outside of the judicial branch. Butz v. Economou, 438
U.S. 478, 512–13 (1978); see also Heyde, 633 F.3d at 517 (concluding that members of Illinois
county’s Board of Review, which hears complaints from taxpayers challenging their
property assessments, are entitled to judicial immunity for their decisions resolving
appeals); Killinger v. Johnson, 389 F.3d 765, 770 (7th Cir. 2004) (upholding grant of judicial
immunity to mayor for actions as local liquor control commissioner in closing bar). To
determine whether decision‐makers like the Court of Claims judges merit absolute
immunity, we consider several factors centering on the fairness of the process they use in
reaching their decisions, their level of independence from outside influence, and the need
for protection from disappointed parties. See Heyde, 633 F.3d at 517.
No. 11‐1872                                                                                Page 4

        In both substance and procedure, Court of Claims judges perform work warranting
absolute immunity. In terms of substance, the judges “receive and resolve claims against the
state,” Philip Morris, Inc., 759 N.E.2d at 912, by deciding adversarial disputes between
opposing parties who have invoked the jurisdiction of that court. The Supreme Court has
labeled the function of resolving disputes between opposing parties the “paradigmatic”
judicial act. Forrester v. White, 484 U.S. 219, 227 (1988). And given the substantial amounts of
property at stake in some of these cases, the disputes that the judges resolve are “every bit
as fractious” as those decided in traditional courts of law, requiring protection from
disgruntled litigants whose pursuit of vindictive, collateral litigation would jeopardize
impartial decision‐making of the court. Butz, 438 U.S. at 513. 

         In terms of procedure, the Court of Claims employs almost all of the safeguards of
the adversary process that eliminate the need for damages actions to remedy
unconstitutional behavior. In Butz, the Supreme Court identified several aspects of the
process by which federal agencies decide cases that made absolute immunity appropriate
for ALJ’s and hearing examiners: the adversary nature of the proceedings in which
opposing sides present their positions; the independence of the judges from executive
pressure; the opportunity for full and fair hearings, where the arguments and testimony are
transcribed and litigants can present different forms of evidence, including through
subpoena power; and the requirement that the judges make a record of the reasoning of
their decisions. Id. at 513. Like their federal‐agency counterparts, Court of Claims judges
preside over adversary proceedings during which litigants may present arguments and
evidence, cross‐examine witnesses, and invoke the court’s subpoena powers. See ILL.
ADMIN. CODE tit. 74, §§ 790.40(a), 790.120, 790.155(a), 790.210; Zernel v. State, 58 Ill. Ct. Cl.
214, 217 (2006). The judges also are neutral decision‐makers: They serve six‐year terms and
do not belong to or act at the direction of any of the executive agencies responsible for
defending the state in actions before them. See 705 ILCS 505/1, 505/2; ILL. ADMIN. CODE
tit. 74, § 790.40(a); Philip Morris, Inc., 759 N.E.2d at 912. Litigants before the Court of Claims
receive a full, transcribed hearing. See ILL. ADMIN. CODE tit. 74, §§ 790.110, 790.120(a).
Finally, the court issues written, published opinions when resolving cases in which the
amount in controversy is $5,000 or greater, providing public accountability for its
judgments. 705 ILCS 505/18.

        Sherrod counters that the Court of Claims lacks at least two important procedural
protections. He claims that it does not follow precedent of Illinois’s appellate courts and that
its merits decisions are unreviewable. On the first point, Sherrod is wrong; the Court of
Claims applies the same precedents and common‐law rules applicable in Illinois courts of
law, except where they conflict with the controlling statute creating the Court of Claims.
Sallee v. State, 42 Ill. Ct. Cl. 41, 54 (1990). On the second point, Sherrod is right, though his
inference about immunity is wrong. The sole mechanism to appeal a Court of Claims
No. 11‐1872                                                                                Page 5

decision is a writ of certiorari to the Illinois Circuit Court, and the scope of certiorari review
is limited to assessing whether the procedure employed by the Court of Claims denied the
claimant due process. This makes only the merits of the Court of Claims’ decisions
unreviewable; the process is reviewable. See Reichert v. Court of Claims, 786 N.E.2d 174, 177
(Ill. 2003); Reyes v. Court of Claims, 702 N.E.2d 224, 231 (Ill. App. Ct. 1998). Thus certiorari
review ensures that any errors during the proceedings before the court that offend the
safeguards of due process can be corrected. See, e.g., Dupree v. Patchett, 838 N.E.2d 305, 307
(Ill. App. Ct. 2005); Tanner v. Court of Claims, 629 N.E.2d 696, 699 (Ill. App. Ct. 1994). In
addition, decisions of the Court of Claims generally must garner the support of a four‐
member majority. 705 ILCS 505/16. This provides a further protection against individual
errors in judgment. We thus conclude that the guarantee of certiorari review, combined
with the statutory procedures employed in the Court of Claims, provides sufficient
protection against arbitrary decisions to obviate the need for collateral suits like Sherrod’s.

                                                                                     AFFIRMED.